          Case 4:20-cv-02078-MWB Document 187 Filed 11/20/20 Page 1 of 4




                                          UNITED STATES                      DISTRICT COURT
                                        MIDDLE DISTRICT                      OF PENNSYLVANIA



IN THE MATTER    OF APPLICATION    FOR
ADMISSION    TO PRACTICE   IN THIS COURT




                                                                     PETITION

                 Jonathan      Wallace                                                 hereby    petition   the     United       States    District

Court      for the    Middle        District of Pennsylvania                  to admit     me    to practice      before         that   Court.      In

support      of my      petition,       I state      as follows



My      office    address      is


                                               Box       728


                                               Amagansett            NY     11930



            Office     Telephone               (917) 359-6234


            I was     admitted        to practice          before     the     Courts     listed below       on    the     date     shown         after
the name          of each      Court,    and      I am     currently        amember       in good     standing          of all those       Courts




New       York     State, Eastern        and      Southern        Federal     Districts in New      York




                                                                    1733757
My    attorney        Identification        number           is



 FOR       COURT            USE      ONLY

                 GENERAL            ADMISSION

 GRANTED              BY THE COURT                                                                           Date



                 SPECIAL       ADMISSION

 GRANTED              BY THE COURT                                                                           Date
          Case 4:20-cv-02078-MWB Document 187 Filed 11/20/20 Page 2 of 4




Please         Answer                 the Following                   Questions




              All        occasions,                if any,      on        which       I have      been           convicted            of a crime          (subsequent              to my
becoming                     an attorney),              censured,             suspended,                   disciplined          or disbarred            by      any     court are        set
forth     as follows:                   (State          the facts           and       circumstances                     connected             with each;              if none,      state
 none".)



 n/a




              All occasions,                       if any,       on       which       I have          been         held     in contempt             of court           are     set forth

as     follows:               (State     the        nature           and     final disposition                   of contempt;               if none,       state       "none".)
                                                   none

              I         do                         do     not         X




                                                                                      have        any         disciplinary              action,         contempt              or other
proceedings   involving me pending    before any court.                                                                   (Check        the       appropriate                space.)      If
there are pending    proceedings, please explain



              Iam              seeking


                                        General           Admission                under         Local           Rule     LR     83.8.1

                    X




                                         Special          Admission                (specify           by    a check         which           rule) under

                                               X




              LR             83.8.2.1                    LR     83.8.2.2                     LR        83.8.2.3                      or LR      83.8.2.4


If seeking                   special      admission              under            Local    Rules            LR     83. .8.2.1,         LR    83 .8.2.2,         LR      83 .8.2.3,       or
LR      83.8.2.4,               the     basis        for my          admission            under            the     designated               rule is as follows


 I meet       all of the              requirements              of LR        83.8.2.1.         I am        admitted        to   one     state     bar     and    two



federal        district courts,                am       in good            standing       of each,          and     have        no    disciplinary         record



NAME           THE PARTY                        YOU           REPRESENT

 Democrats                    Abroad


If special              admission             is requested                 for a particular                case,      please          list case      number            and     caption


Case      #             4:20-cv-02078-                  -MWB



Caption        #             Donald       J    Trump           for    President,             et al v. Kathy                Boockvar,              et al
         Case 4:20-cv-02078-MWB Document 187 Filed 11/20/20 Page 3 of 4




     I understand        that


                1)        If seeking          admission           under          Section         LR     83.8.2.2,              LR     83.8.2.        3, or 83.8.2.4

                          I must        submit         a letter from             a superior            stating        the       agency             with      which       I am
                          employed     and             the     duties     performed               which         qualify me                for admission                under
                          those   sections


                2)       If petitioning             for admission,             only    in a particular              case,           under     Rule        LR    83.8.2.1
                          I need        no     sponsor's          certificate.            Any         attorney        specially              admitted          under        LR
                          83.8.2.1,           shall, in each              proceeding                  in which            he        or she          appears,            have
                          associate            counsel         who     is generally               admitted            under           Local         Rule        83.8.1      to
                          practice       in this court,           whose         appearance                shall also           be     entered         of record           and

                          upon      whom           all pleadings,         motions,          notices,          and      other         papers         may        be    served
                         in accordance                 with any         statute         or applicable               rule.           The      attendance              of any
                          such      associate           counsel        upon       the     hearing            of any       motion            or the     taking          of any
                         testimony            shall     be sufficient           appearance               for the party               or parties           represented
                         by      such        associate           counsel.              Either          the    specially               admitted             attorney          or
                         associate            counsel          must       be     fully prepared                 to participate                    in any       hearings
                         arguments,              conferences            and       trials. (See           LR       83.9)


                         If special          admission         is requested               for a particular             case,           please        list the        name
                         address,            telephone           number            and      bar        identification                 number          of       associate
                         counsel        to    be     entered         of record          in the        case

                         Sean      M.    Shulz                                 Attomney     Bar       ID: 90946

                         (717)     590-8529

                         100     Sterling Parkway                Suite 300                  Mechanicsburg,                  PA         17050


            3)          If seeking            general        admission           under          Rule     LR     83, .8.1, I must                  be a      member          of
                         the bar        of the       Supreme          Court       of Pennsylvania                   and     have            a sponsor            who     is a
                        member           in good         standing          of the         Bar     of this Court                present            to move            for my
                         admission            and     I must      submit         the      sponsor's           oe ertificate wit                             etitio



                                                                                                                                D




                                                                           PETITIONER

                                                                               1733757,         New      York

                                                                           (Bar ldentification                Number           and        State     where       admitted)
                                                                               11/13/2020

                                                                           (Date)


By    signing        this petition       for admission,               I acknowledge                    that I have             read         the     attached
Middle      District of Pennsylvania                      Code        of Professional                  Conduct            and        agree         to subscribe             to
the    standards         set forth in the             Code


                                                    Jonathan      Wallace
NAME       OF PETITIONER
                 Case 4:20-cv-02078-MWB Document 187 Filed 11/20/20 Page 4 of 4



                                                                UNITED           STATES               DISTRICT           COURT
                                                                                             FOR      THE
                                                             MIDDLE            DISTRICT              OF PENNSYLVANIA

                                                               CODE       OF PROFESSIONAL                               CONDUCT

                  As     a member                of the         Bar    of the         United          States         District      Court      for the          Middle          District

of Pennsylvania,                         I will strive            for the        following             professional              ideal


                  The      rule of law              will govern          my     entire        conduct.          I will not       violate    the     law     or place           myseff
                  above      the        law


        2.        I will treat          with     civility and          respect         the     lawyers,         clients,       opposing       parties,           the     court        and    all

                  the     officials with              whom        I work.        Professional              courtesy           is compatible             with     vigorous
                  advocacy              and      zealous         representation.                    Even      though       antagonism             may      be      expected            by
                  my     client,       it is not        part     of my        duty     to my        client.



    3.            I will respect               other     lawyers'         schedules             as    my      own,      and     will seek     agreement                 on     meetings
                  depositions,                hearings,          and     trial dates.           A     reasonable           request         for a scheduling
                  accommodation                       should      never         be     unreasonably              refused


    4
                  Communications                       are life lines.           I will keep           the lines        open.        Telephone            calls and
                  correspondence                       are a two-way                 channel;        I will respond            to them       promptly


             .
                  I will be        punctual           in appointments,                  communications                   and     in honoring            scheduled
                  appearances.                   Neglect         and     tardiness            are     demeaning               to others and          to the judicial
                  system


    6.            I will earnestly               attempt         to resolve           differences             through         negotiation,          expeditiously               and
                  without        needless               expense


        7.        Procedural              rules       are      necessary             to judicial       order      and      decorum.          I will be         mindful         that
                  pleadings,             discovery             processes             and     motions          cost time and           money             I will    not    use     them

                  heedlessly                  If an     adversary             is entitled to something                     I will provide         it without            unnecessary

                  formalities


    8.            I will not          engage          in conduct           that brings             disorder       or disruption            to the     courtroom.                I will

                  advise         my     client and             witnesses             appearing         in court         of the     proper     conduct            expected              and
                  required            there     and,        to the     best      of my        ability, prevent            my     client     and     witnesses             from
                  creating            disorder         or disruption


9
                  Before         dates        for     hearings         or trials are           set,     or if that is not          feasible       immediately                  after     such

                  date     has        been       set,     I will attempt             to verify the            availability       of necessary             participants                and

                 witnesses              so I can         promptly             notify the       court       of any likely          problems


                                                                                                                         I agree      to    subscribe            to the        above
                                                                                                                         Code       of Professional                Conduct




                                                                                                                         sGha ature
